By the Court.

John Caig’s application for administration on.the estates of Robert Smith and Alexander Gillen was rejected by the court of ordinary, as appears from the exemplification of the proceedings of that court, upon the ground, that the instrument, or bond, was barred by lapse of time. (Mr. Caig applied for administration as principal creditor, and predicated that application upon a bond which appeared to be barred by the statute of limitation.) (a) The application should not have been dismissed upon that principle, for it was not competent for the court below thus to destroy the remedy by action, which the applicant might have possessed. That was a subject of ulterior investigation, which could not take place before the court of ordinary.
The case is therefore remanded, in order that administration may be granted to the applicant.

 The words in the parenthesis do not appear in the decision, but it is here inserted, in order that the ground of dismissal may be more clearly understood.